Citation Nr: 0820762	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in February 2005, and a 
substantive appeal was received in February 2005.

The Board notes that the February 2005 statement of the case 
included the additional issues of entitlement to service 
connection for hepatitis C and for irritable bowel syndrome.  
The veteran expressly withdrew his appeal for service 
connection for irritable bowel syndrome in June 2005, as 
documented in an RO report of contact dated from that month.  
In an October 2005 RO rating decision, the veteran was 
granted service connection for hepatitis C, which resolved 
that issue on appeal.  Thus, the issue of entitlement to 
service connection for PTSD is the only issue remaining in 
appellate status at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The veteran's post-service VA treatment records contain 
indications that the veteran may be properly diagnosed with 
PTSD.  The veteran has reported at least one stressor in such 
detail as to be potentially capable of verification.  It does 
not appear that the RO has taken all reasonable steps to 
verify the veteran's claimed stressors as of this time.  

The RO issued a formal finding, in January 2007, determining 
that the record lacked the information required to verify 
stressors in connection with the PTSD claim on appeal.  The 
January 2007 document explained that "the information 
required to verify the stressful events described by the 
veteran is insufficient to send to JSRRC and/or insufficient 
to research the case for a Marine Corps record."  However, 
the Board's review of the record reveals that the veteran has 
provided significant details regarding potentially verifiable 
stressor events which are not addressed by the RO's formal 
finding.  The January 2007 formal finding refers to some, but 
not all, of the veteran's alleged stressor events; the 
January 2007 document appear to focus primarily upon 
describing the veteran's lack of official combat decorations 
and the unverifiable nature of the veteran's description of 
one incident in which he reports he was injured by a radiator 
explosion.

In particular, the Board's review of the record reveals that 
the veteran described a potential stressor event with 
significant detail to a VA examiner in July 2005.  The 
veteran recalled eating at a "chow hall" at his compound in 
the Cha Rang Valley when a sniper round wounded both legs of 
a man sitting next to the veteran.  The veteran recalled the 
last name of the wounded man as "[redacted]" and further 
recalled that the man "survived, but he was medically 
evacuated out to Quin Nhon Field Hospital and from there to 
Japan and then from there back to the United States."  The 
July 2005 VA examination report identifies the timing of this 
event as "During the [Tet] Offensive of 1968; the Board 
believes that there is sufficient information presented 
regarding this event to warrant meaningfully worthwhile 
verification efforts, especially if the veteran can further 
specify the likely time of the incident.  It does not appear 
that this alleged stressor was contemplated by the RO's 
January 2007 formal findings regarding the unverifiable 
nature of the veteran's alleged stressors.

The Board also notes that a December 2003 VA examination 
report shows that the veteran described potential stressor 
events occurring in 1968, including his recollection of an 
incident in which a number of children and US service men 
were severely injured and killed by a booby-trapped radio 
that was rigged with a claymore mine by a member of the 101st 
Airborne Infantry.  The July 2005 VA examination report 
indicates this took place at Quin Nhon while the veteran was 
briefly located there.  The veteran described that he heard 
the explosion and then witnessed a significant number of 
people wounded and killed in the incident, including US 
service men.  The veteran reports that MPs were sent for and 
an investigation of the incident ensued.  The January 2007 RO 
formal finding partially refers to this description in a 
summary, but presents no description of any attempt to verify 
it, nor is there any explanation as to why any such 
verification efforts would be futile in this case.

The veteran has described various other potential stressor 
events in direct correspondence and in treatment reports, and 
some of these events were summarized in a document associated 
with the RO's January 2007 formal finding regarding the 
unverifiable nature of the alleged events.  Several other 
potentially pertinent events described by the veteran appear 
to have been omitted or overlooked in this report.  In the 
Board's view, the veteran has described at least two 
potential stressor events with sufficient detail and 
specificity to support attempts at verification beyond what 
is shown to have been performed in the record.  The veteran 
has identified several potential stressor events not 
addressed in this remand discussion at this time, but the 
Board particularly notes the veteran's description regarding 
the wounding of "[redacted]" as well as the veteran's 
description of the claymore mine incident which killed 
children and servicemen, and which he recalls resulted in an 
investigation concerning the 101st Airborne Infantry member 
who may have been responsible.

A new request should be made of the veteran to provide 
information that may help in identifying where and when his 
alleged stressor events occurred, as well as any other 
information which may assist in an attempt to verify any 
pertinent occurrence.  Any reasonable additional steps should 
be accomplished which may verify the veteran's reported 
stressors during active service.  Based on the information of 
record, including that provided by the veteran, the RO should 
attempt to obtain corroborating evidence of the veteran's 
alleged stressors, including through The United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
USASCRUR).  If, and only if, one or more of the veteran's 
stressors are confirmed or it is established that the veteran 
did engage in combat with the enemy, the RO should provide 
the veteran with a VA examination to provide a clear 
determination as to whether the veteran currently has PTSD 
and whether it is related to a verified in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Another request should be made of the 
veteran to provide any additional 
information that may help in identifying 
where and when his alleged stressor 
event(s) occurred, as well as any other 
information which may assist in an attempt 
to verify the occurrence of the stressor 
event(s).

2.  Regardless of whether or not the 
veteran furnishes additional details of a 
claimed stressor, the RO should review the 
claims file and prepare a summary of any 
claimed PTSD stressors based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  In 
particular, the events described in the 
December 2003 VA psychiatric examination 
report, the April 2004 stressor letter, 
the April 2004 VA examination report, and 
the July 2005 VA examination report should 
be addressed.  This summary, all stressor 
statements, DD Forms 214, and the 
veteran's service personnel records, along 
with any other supporting documents, 
should be submitted to The United States 
Army and Joint Services Records Research 
Center (JSRRC) (formerly USASCRUR), for 
verification.  Any additional development 
recommended by that office should be 
accomplished.

3.  Following the above, the RO should 
make a specific determination with respect 
to whether the veteran engaged in combat, 
or was exposed to a verified stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.

4.  If, and only if, the RO determines 
that the veteran engaged in combat, or any 
stressor is verified, the veteran should 
be afforded a new VA PTSD examination.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies should be 
accomplished.  The RO should inform the 
examiner of the verified stressor(s) (or 
if the veteran engaged in combat).  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD under the requisite DSM-IV criteria.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events that 
are considered stressors supporting the 
diagnosis.

5.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the veteran's claim can be 
granted.  If the claim on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



